DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
Amendments to the claims are acknowledged.
Claims 1-24 are pending. Claims 1-20 and 24 are under examination.
Claims 25-26 are cancelled. Claims 21-23 are withdrawn. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/851867 filed 03/14/2013 is acknowledged.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group I (claims 1-20 and 24) in the reply filed on 3/18/2019 is acknowledged.
s 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2019.

Double Patenting
The instant rejection is maintained for reasons of record. Applicants have not yet filed a terminal disclaimer.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 8 of copending Application No.15/675441.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending claims are either species of the instant claims of have only minor differences encompassed by the instant generic claims. The instant claims are broader in scope and encompass the claims of the ‘541 application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 9/16/2020 have been fully considered but they are not persuasive. 
Whilst the ‘441 is the later filed application, the instant rejection is maintained because the claims here are still under prosecution. 



	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified to address Applicant’s arguments under Step 2B: Additional Elements.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-20 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 2A: Identification of an Abstract Idea
The claim(s) recite(s) selecting one or more meta-variables associated with a subject, “transforming” (interpreted herein as fitting or modeling) the concentrations of analytes as a function of population distribution characteristics and the one or more meta-variables to compute a pseudo-concentration, scoring the pseudo-concentration against a training set model of pseudo concentrations determined for members of the population who are known either to have or not have a disease wherein the training set model utilizes multidimensional analysis comprising at least three orthogonal spaces, wherein the score is determined by plotting each pseudo-concentration in a bi-marker plane with data points of the training set model and determining the distance from each 
It is noted that the specification describes “population distribution variables” as range of concentrations of an analyte for a population (par. 0062) and “meta-variables” as a age, menopausal status, body mass, geographic location or region, body fat, race or era of time (par. 0061). The transforming step is therefore deemed to be a mathematical step of weighing or adjusting the analyte concentration using the “population distribution variables” and “meta-variables”.
It is noted that the specification does not provide a definition or detailed description of the training set model but describes the training set model as a “neighborhood cluster method,” (par. 0116) including clustering data on a grid (as in Figure 5) or including an algorithm or group of algorithms which may include logistic regression (par. 0110). Broadly interpreted, the training set model reads on an abstract idea including mental steps and mathematical calculations.
In FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. the courts set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." It is the Examiner's position that each of the claimed process steps (absent the generic could be carried out as a mental steps or with the aid of paper/pen and fall into the category of being an mental process and therefore an abstract idea.
Furthermore, method steps drawn to performing mathematical process steps, as in claim 11 while not being math per se are drawn to mathematical steps for solving a problem which is a mathematical algorithm.
In Digitec (decision, page 12, lines 16-24), the courts put forth that “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978).”
Step 2A: Identification of a Natural Correlation
Additionally claim 1 is drawn to a natural phenomenon. In view of the Supreme Court decision in Mayo vs. Prometheus (Mayo vs. Prometheus, 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), it was determined that process claims directed to a natural phenomenon, law of nature, or naturally occurring relation or correlation may not be patent eligible where the claim focuses on the natural phenomenon, law of nature, or naturally occurring relation or correlation.  The instant claims are directed to a process of determining concentrations of analytes in a sample from a subject, transforming the concentrations into a function to computer pseudo concentrations, comparing the pseudo concentrations to training set model and determining whether the comparison indicates that the subject has the disease. The claim is drawn to a natural correlations between the analyte concentration in the sample and disease (or lack thereof).  

Claims 2-20 and 24 serve to further limit the abstract idea part of the claim 

Step 2A: Consideration of Practical Application
This judicial exception(s) is/are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Consideration of Additional Elements and Significantly

Determining the concentrations of analytes in a sample or training set of samples, wherein at least one the analytes is a low abundance proteins, as in claims 1 and 2.
The specification discloses “measured data points for the training set samples,” (par. 0093) and low abundance proteins are discussed (par. 0024) without a description of how they are physically measured (i.e. determined). Therefore, the step (a) of determining concentrations of predetermined analytes encompasses a quantitative, non-physical determination of concentrations. It is noted that using the Broadest Reasonable Interpretation (BRI) analysis the claim language of “determining,” encompasses looking at data from a sample and does not necessitate a physical step of sample analysis. In an alternative embodiment, step (a) of claims 1 and 2 may be part of the abstract idea.
For Applicant’s benefit, the physical embodiment of performing physical assaying is also considered. However, determining concentrations of low abundance proteins in samples is well known, routine and conventional as evidenced by at least Shi et al. (US 2014/0194304, par. 0045), Anderson et al. (US 2003/0032017, par. 004), Drukier et al. (2005/0272110, par. 0008 and 0017), Bailey et al. (US 2013/0261010, par. 0208 and 0057), and Aabersold et al. (US 2011/0178273, par. 0008 and 0066). 
Additionally, low abundance proteins are taught for the diagnosis of disease.  Speicher et al. (2014/0274794) evidence low abundance protein detection as a biomarker for tumors (par. 0184); Ahmed et al. (Proteomics 2003, vol. 3, pages 1980-1987) teach low abundance proteins as biomarkers for disease state (Abstract and 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assays and methods for determining low abundance protein concentrations from samples are routine, conventional and well understood. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
Applicants argue(Remarks, page 10) that the human mind can not perform the recited method.
In response, Applicant’s argument is merely an assertion. Applicants have not explained why the claims are more than an abstract idea. A review of the specification shows that the claimed method is mathematical:
[0017] Certain embodiments of the invention utilize mathematical methods for normalization, and smoothing of irregularities or noncontiguous distributions of the concentrations that include the use of a logarithm of the ratios of the measured concentrations and the age adjusted mean values of the concentrations of the proteins for the non-disease and disease states for which the individual sample is predictive and the ratio of the concentrations of the proteins for the 

Furthermore, the specification teaches that “pseudo-concentrations” are “metavariables” such as pre, peri and post menopausal status, pubescence, body mass, geographic location of the source of the sample, body fat percent, race or racial mix or ethnicity, species or era (or range) of period of time  (see specification, page 15, par. 0052, page 5, par. 0014 and par. 0017).  The specification teaches that:
[0072] A meta-variable is likely to be relatively more informative when it has a physiological or physicochemical connection with the biological status of a subject that reflects a change over time as the disease state develops, even though that meta-variable is not in and of itself particularly predictive. For example, body mass index (BMI) is an available meta-variable, and body mass itself affects various signaling protein levels in cardiac diseases. In the methods of the present invention, BMI may be significantly more useful in a predictive assay when it is used as a metavariable rather than as another independent variable, such as independent variables like the measured levels of various circulating blood proteins. The present invention is based, in part, on the discovery that the variation of body mass throughout a population associated with a human subject is further associated with determinable population distribution patterns of measured blood serum protein levels. These protein (or biomarker) levels are the independent variables measured for diagnostic purposes as a given subject experiences a biological transition (or progression) from a state of being non-diseased to diseased.
[0073] Similarly, the present inventors have shown a subject’s age in diagnosing disease, for example, cancer, when used on its own as an independent variable together with measured analyte levels in conventional correlation methods is not clinically predictive. However, when age is used as a meta-variable according to the methods of the present invention, its use does improve diagnostic accuracy.

The above quoted disclosure does not support Applicant’s arguments that the claimed method steps can not be performed by the human mind. The specification discloses that the pseudo concentrations are additional variables considered as an input “against a training set model.”
Regarding the recited “training set model,” there is not disclosure in the specification to support that the model is not entirely mathematical or more than an 
[0015] In another embodiment, the “comparing” step as described herein involves the use of a correlation method selected the techniques including, but not limited to clustering, neighborhood search, regression or wavelet analysis methods. And, optionally may include the use of an incongruent training set model. Such incongruent training set modules may be used, as appropriate, with any of the inventive methods, such as in connection with the steps of transforming, comparing and determining that may be repeated with a second training set model capable of identifying non-disease conditions in the subject’s population that partially mimic the serum analyte changes in the disease state but are not caused by the disease state as opposed to the conditions or pathologies of the disease itself
[0017] Certain embodiments of the invention utilize mathematical methods for normalization, and smoothing of irregularities or noncontiguous distributions of the concentrations that include the use of a logarithm of the ratios of the measured concentrations and the age adjusted mean values of the concentrations of the proteins for the non-disease and disease states for which the individual sample is predictive and the ratio of the concentrations of the proteins for the non-disease and disease states, such that the distribution of the resultant new independent variable to be used in the correlation is compressed to aid the correlation calculation. 
[0018] In another aspect of the invention, the relationship between the independent variables and the meta-variable encompasses population distribution characteristics of the independent variables associated with the degree of nonlinearity of the relationship between the states of disease and non-disease, one or more groups (either Gaussian or non-Gaussian), group mean values, group average values, group median values and group dynamic range values.
[0032] Fig.1 is a flow chart that represents the process of constructing the Training Set Model (or diagnostic model) and then producing diagnostic scores for blind samples that assess rick of having the disease state or non-diseased state.
[0068] "Training Set Model" is an algorithm or group of algorithms constructed from the training set that allows assessment of blind samples regarding the predictive outcome as to the probability that a subject (or patient) has a disease or does not have the disease. And the “training set model” is then used to compute the scores for blind samples for clinical and diagnostic purposes. For this purpose, a score is provided over an arbitrary range that indicates percent likelihood of disease or not disease or some other readout that may be preferred by a healthcare provider who is developing a diagnosis for a patient. [0069] "Incongruent Training Set Model" (or “Secondary 
[0077] The inventors also obtained age information on each of these subjects. A classic logistic regression analysis of five biomarkers achieved about 82% predictive power, and the use of age as a sixth independent variable in this analytical method was found to produce negligible improvement in predictive power. A data clustering method using only the determined biomarkers also achieved a slightly higher predictive power of about 88%. Again, using age as an independent variable was not substantially more predictive.
[0078] Similarly, the use of classic cluster analysis, with the concentration values converted to logarithms, achieved a predictive power of about 92%, but the use of age as an independent variable added less than 0.5% to that predictive power. In this kind of analysis, as is known, the logarithm of the sample concentrations was used because these analyte concentrations can spread over four or more logs of dynamic range. It is also known that the blood levels of the five analytes in patients with cancer tend to progress to highly elevated concentrations, but not always. Thus, this approach brings the points in the training set model on the multi-dimensional cluster plots into close proximity obviating the tendency to over-sample cluster points at low concentrations. This logarithmic method of compression is commonly used, as it reduces spacing bias.
[0110] The incongruent training set model (Algorithm II) used 105 bi-marker planes and is incongruent to the primary training set model (Algorithm I) in that these same samples show as stable in the Algorithm II stability test. Testing the incongruent training set model is done in exactly the same way as for the primary training set model. Note that logistic regression method could be used to calculate these sample scores also.
[0116] Two diagnostic models were developed for this experiment, and are referred in this specification as Algorithm I (or Training Set Model I) and Algorithm II (or Training Set Model II), as discussed above. The neighborhood cluster method of analysis was used for both algorithms. The age of the subjects was not used as an independent variable but rather as a meta-variable to transform the measured concentrations into new independent variables, referred to in this specification as pseudo-concentrations, which were used directly in the correlation analysis. The difference between Algorithm I and Algorithm II is the number of new independent variables used in the correlation. Algorithm I uses five pseudo-concentration variables in a ten dimensional cluster space. This space can be viewed by the human eye via projection or cuts through this multidimensional space to look at a two-dimensional bi-marker plane. There are ten such planes in Algorithm I.
	
	The disclosed clustering, regression, wavelet analysis, logistic regression, and Gaussian distribution are all mathematical concepts. While implementation of logistic 
	Applicants argue (Remarks, page 11, par. 2-3) that the claimed method is an improvement to technology due to its improved predicative power. Applicants argue (Remarks, page 12, par. 1) that the Lingenfelter declaration explains that the present invention uses a low abundance of proteins in a novel manner to improve disease diagnosis and the use of such analytes/biomarkers was not considered clinically significant prior to the present invention.
	In response, Applicants arguments are not reflected in the claims. The claims do not recite specific proteins  or biomarkers whose use was “not considered clinically significant prior to the present invention.” The claims are also not drawn to determining any specific disease. The claims only recite determining concentrations of analytes including a “low abundance protein” which reads on mere data receiving or data gathering. The claims then require transforming the concentrations of the analytes as a function of a population distribution characteristic and one or more meta-variable. This step of transforming merely reads on inputting or normalizing using additional information such as age.  The specification discloses (par. 0072) that the “present invention is based, in part, on the discovery that the variation of body mass throughout a population associated with a human subject is further associated with determinable population distribution patterns of measured blood serum protein levels.” The specification discloses in Equation 1 (par. 0088) that a pseudo concentration is arrived at by simply normalizing (dividing) the actual measured analyte concentration by a patient age adjusted concentration. 

	In response, it is not clear what “additional element” Applicants are referring to. Receiving data is an additional element however it is routine, conventional and well understood; receiving data to input into a model is extra –solution activity as described in MPEP 2106.05(g).
	Applicants point to Example 29 in the guidance however, unlike in Example 29, the instant claims do not recite “specific and unconventional reagents and/or treatments that amount to significantly more than the exception.” The instant claims do not recite any specific biomarkers or low concentration proteins that would could be deemed unconventional. Furthermore there is not specific disease that is being diagnosed.
	Applicants argue that low abundance proteins were not previously used in disease diagnosis.
	In response, this argument is not found persuasive. At least at least the references of Speicher et al., Ahmed et al. and Nagalla et al. cited above evidence that low abundance proteins have routinely been used as biomarkers for disease. Speicher et al. evidence low abundance protein detection as a biomarker for tumors (par. 0184); Ahmed et al. teach low abundance proteins as biomarkers for disease state (Abstract and page 1981, col. 1, par. 1); Nagalla et al. teach detection of low abundance proteins as biomarkers for down syndrome (page 1248, col. 2, par. 2).

	Applicants argue that in light of the claim’s recitation of the non-conventional use of low abundance proteins in a process to improve disease diagnosis, Applicant believes that the pending claims improve technology.
	In response and as set forth in the rejection above, merely using concentration data from “low abundance proteins” is not an additional element.  The specification discloses “measured data points for the training set samples,” (par. 0093) and low abundance proteins are discussed (par. 0024) without a description of how they are physically measured (i.e. determined). The claims do not recite a step of physically measuring low abundance proteins. Furthermore, even if the claims are interpreted as comprising a physical determining step, determining concentrations of low abundance proteins in samples is well known, routine and conventional as evidenced by the above cited reference of at least Shi et al., Anderson et al., Drukier et al., Bailey et al. and Aabersold et al. and furthermore, detecting low abundance proteins to diagnose disease state is also routine as evidenced by Speicher et al., Ahmed et al. and Nagalla et al. who teach that certain low abundance proteins indicate down syndrome, tumors or other diseases wherein organ-specific proteins are released in low abundance into blood.
Finally it is noted that the claims are drawn to a natural correlation. The claims rely on the determination of biomarker concentrations to determine a disease. This is a recognition of a natural phenomena or correlation. 
Response to Arguments Filed 9/16/2020
Applicants have amended their claims to recite that (1) “at least one of the predetermined analytes is a low abundance protein,” and that (2) “false negative and false positive performance of the training set model is at least better than 90%.”
With regard to amendment (1), the claimed step does not recite any physical steps, or necessitate that the step of “determining” be a physical determination. The specification discloses “measured data points for the training set samples,” (par. 0093) and low abundance proteins are discussed (par. 0024) without a description of how they are physically measured (i.e. determined). Therefore, the step (a) of determining concentrations of predetermined analytes encompasses a quantitative, non-physical determination of concentrations. It is noted that using the Broadest Reasonable Interpretation (BRI) analysis the claim language of “determining,” encompasses looking at data from a sample and does not necessitate a physical step of sample analysis. In an alternative embodiment, step (a) of claims 1 and 2 may be part of the abstract idea.
For Applicant’s benefit, the physical embodiment of performing physical assaying is also considered. However, determining concentrations of low abundance proteins in samples is well known, routine and conventional as evidenced by at least Shi et al. (US 2014/0194304, par. 0045), Anderson et al. (US 2003/0032017, par. 004), Drukier et al. (2005/0272110, par. 0008 and 0017), Bailey et al. (US 2013/0261010, par. 0208 and 0057), and Aabersold et al. (US 2011/0178273, par. 0008 and 0066). 
A preliminary step of data gathering by routine methodology is considered extra-solution activity as per MPEP 2106.05(g): 3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Regarding amendment (2) reciting a quantification of model’s performance, this is an intended result of the claimed method. It does not serve to add significantly more to the recited abstract idea because it is not an “additional element” or an improvement to technology. In buySAFE, Inc. v. Google, Inc., the court explained (decision, page 6, lines 11-18) that the improvement should be reflected in the real world realm:
“Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself.”
Applicants argue that the claimed method steps can not be performed by the human mind, i.e. that the human mind can not compute pseudo concentrations, plotting those pseudo concentrations against data from a training model in at least three orthogonal spaces and applying that scoring to diagnose a disease.
In response, Applicants have not explained by the argued limitations can not by performed as a mental process or with mathematics. In the Remarks (page 16, par. 2) Applicants describe the claimed invention as being drawn to statistical modeling. Statistical modeling is a mathematical concept. 
Furthermore, Examiner reiterates that according to the specification, pseudo concentrations are “metavariables” such as pre, peri and post menopausal status, pubescence, body mass, geographic location of the source of the sample, body fat percent, race or racial mix or ethnicity, species or era (or range) of period of time  (see specification, page 15, par. 0052, page 5, par. 0014 and par. 0017). 
Plotting those pseudo concentrations against data from a training model in at least three orthogonal spaces can also be performed as a mental process or with mathematics implemented on a computer. Applicants point to Figure 5 as a representation of five orthogonal spaces projected in two dimensions. Neither the claims nor the specification describe what the “five orthogonal spaces” such that one would recognize that the limitation is more than an abstract idea.
Applicants argue that the claims are directed to in improvement to the technology of disease diagnosis.
In response, the claims are drawn to both a natural correlation and a series of steps that are abstract ideas. The claims recite a correlation between the analyte concentration in the sample and disease (or lack thereof) and rely on abstract idea steps to arrive that this correlation. Therefore, the claims can not be an “improvement to technology,” which the courts have described as being an improvement reflected in the real world realm.
Applicants cite the decision in Rapid Litig. Mgmt v. CellzDirect Inc. and argue that a new and improved technique for producing a tangible and useful result falls outside inventions directed to patent ineligible concepts. 
In response, the claims are not drawn to “tangible” results because the claims do not recite a practical application of the recited judicial exception(s), i.e. the natural correlation and abstract idea steps. While there may be an underlying natural principle, Rapid Litig. Mgmt v. CellzDirect Inc are drawn to an entirely physical process of preserving hepatocytes. They are neither drawn to abstract idea steps or recite (thereby claiming) a natural correlation.
Applicants also cite Diamond v. Diehr, however in Diehr the mathematical calculations are practically applied to control a rubber molding apparatus and therefore the claims therein met the standard of: 
“an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim,” (see second bullet point in the rejection above).
Applicants argue that the USPTO has provided examples of diagnostic methods such as Example 29 which was found eligible because the claims “recite specific and unconventional reagents and/or treatments that amount to significantly more than the exception.”
In response, Example 29 recite unconventional “additional elements” which are limitations recited in addition to the abstract idea, i.e. the physical steps of the method. However the instant claims do not recite unconventional “additional elements,” as discussed above under Step 2B: Consideration of Additional Elements and Significantly More and as required by the Berkheimer memo.
With regard to the dependent claims, the dependent claims do not recite physical steps and serve to limit the recited judicial exceptions.

Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claims 1-20 and 24 under 35 U.S.C. 112, first paragraph is withdrawn in view of Applicant’s amendments.
Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-4512.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Anna Skibinsky/
Primary Examiner, AU 1631